Exhibit 10.29(a)

AMENDMENT

to the

EASTERN BANCORP, INC.

AMENDED AND RESTATED DEFERRED COMPENSATION PLAN

This amendment to the Eastern Bancorp, Inc. Amended and Restated Deferred
Compensation Plan (the “Plan”) is being made by People’s United Financial, Inc.
(the “Company”) as successor by merger to Chittenden Corporation, the successor
by merger to Vermont Financial Services Corp., the successor by merger to
Eastern Bancorp, Inc. The Plan is hereby amended, effective as of January 1,
2008 (the “Effective Date”), as follows:

1. As of the Effective Date, amounts credited to the Chittenden Corporation
Stock Subaccount (f/k/a the EBC Stock Subaccount, as defined in the Plan) shall
be converted into cash equivalents at the per-share “Cash Consideration” amount
determined pursuant to the Agreement and Plan of Merger dated as of June 26,
2007 between the Company and Chittenden Corporation. Thereafter, notwithstanding
participant elections to the contrary, all cash equivalents credited to the Plan
as a result of such conversion shall be credited with earnings on a monthly
basis in accordance with the terms of the Plan, with the Adjustment Percentage
applicable to such portion of the Plan participant’s account being equal to the
Company’s annual yield on earning assets for the preceding calendar quarter,
converted to a monthly-equivalent yield.

2. As of the Effective Date, Section 4(b)(i) of the Plan is hereby amended to
read as follows:

“(i) Average Yield Adjustment Percentage: the Company’s annual yield on earning
assets for the preceding calendar quarter, converted to a monthly-equivalent
yield; and”

3. On and after the Effective Date, all references in the Plan to the Cost of
Savings Adjustment Percentage shall be deemed to be references to the Average
Yield Adjustment Percentage.

4. As of the Effective Date, the second and third sentences of Section 5 of the
Plan are hereby amended to read as follows:

“The aforesaid payments, reflecting the adjustments made to the participant’s
deferral account in accordance with the applicable Adjustment Percentage(s)
through the date of termination of employment, shall be paid to the participant
in annual installments commencing sixty (60) days after the end of the month
following termination of employment. Each annual installment shall equal the
balance in the deferral account immediately before payment, divided by the
number of payments remaining to be made.”

IN WITNESS WHEREOF, the Plan is hereby amended effective as of the Effective
Date first set forth above.

People’s United Financial, Inc. as

successor by merger to Chittenden

Corporation, successor by merger

to Vermont Financial Services Corp.,

successor by merger to Eastern Bancorp, Inc.

 

By:  

 

  Robert E. Trautmann  

Its Executive Vice President and

General Counsel